Duffel, J.
The defendant is sought to be made responsible, as a notary, by reason of his negligence in omitting to give notice of the protest of a draft, to one of the drawers and endorsers.
The draft was protested on the 27th day of January, 1858, and on the same *419day the draft and copy of protest were returned to the plaintiffs, and the notice of protest to the other drawers and endorsers was also submitted to them.
This suit was instituted on the 7th of October, 1859.
The defendant opposes the prescription of one year.
This action is based on the Article 2295 of the Civil Code, and, under Article 3501, falls under the prescription of one year.
The fact that the plaintiffs, who had all the means of knowledge, did not see fit to examine the protest and notice of protest, could not suspend the precription. The District Judge sustained, and we think correctly, the plea of prescription.
Judgment affirmed, with costs.
Land, J., absent.